—In three related neglect proceedings pursuant to Family Court Act article 10, the petitioner, Suffolk County Department of Social Services, appeals from an amended order of the Family Court, Suffolk County (Pach, J.), entered August 16, 1999, which, after a hearing, directed that the children be returned to the respondent mother.
Ordered that the amended order is affirmed, with costs.
The petitioner did not meet its burden of establishing that the subject children should remain in its custody (see, Matter of Hiram V., 162 AD2d 453, 454; Besharov, Practice Commentaries, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act § 1028, at 42-45). The evidence adduced at the hearing did not establish an imminent risk of harm to the children (see, Family Ct Act § 1028 [b]; Matter of Hiram V., supra). Under these circumstances the Family Court providently exercised its discretion. Mangano, P. J., Altman, Schmidt and Smith, JJ., concur.